DETAILED ACTION
This is response to Application 17/190,216 filed on 03/02/2021 in which claims 1-30 are presented for examination.

Claim Objections
Claim 19 is objected to for the following: claim 19 is identical to claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0265240 A1) in view of Choi et al. (US 2017/0311292 A1).

1. Regarding claim 1, Chen teaches a method for wireless communication by a wireless access point (Figure 1, Paragraph [0048] teaches about WLAN and wireless access point), comprising:
allocating at least a first resource unit (RU) associated with a wireless channel to include data for a first wireless station (Fig. 16 Paragraph [0079] teaches different channels being allocated different resource units; AP allocating to stations); and
transmitting the data for the first wireless station via a first set of tones associated with the first RU according to a non-legacy tone plan (Paragraph [0080] teaches transmitting messages using non-legacy tone plan (Hew STAs are non-legacy since they are transmitting at 4 times of legacy)),
such that the first set of tones for the first RU do not overlap a 20 MHz subchannel boundary of the wireless channel associated with the first RU (Paragraph [0059] that first and second frequency spectrum do not overlap). 
Chen does not explicitly disclose the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan. 
Choi teaches the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan (Paragraph [0088] teaches shifting of tones of first resource unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan as taught by Choi in the system of Chen for an AP determines a first resource unit to be allocated to an STA in a first bandwidth; and the AP schedules the first resource unit for the STA, wherein the allocation starting position of the first resource unit allocated in the first bandwidth is configured the same as the allocation starting position of a second resource unit allocated in a second bandwidth, and the allocation starting position of a first guard tone adjacent to the first resource unit may be configured differently from the allocation starting position of a second guard tone adjacent to the second resource unit on the basis of tone shifting see abstract of Choi.

2. Regarding claim 10, Chen teaches a method for wireless communication by a wireless station, comprising:
receiving, from a wireless access point, an indication of an allocation of at least a first resource unit (RU) of a wireless channel allocated for the wireless station to transmit data (Fig. 16 Paragraph [0079] teaches different channels being allocated different resource units; AP allocating to stations); and
transmitting the data to the wireless access point via a first set of tones associated with the first RU according to a non-legacy tone plan(Paragraph [0080] teaches transmitting messages using non-legacy tone plan (Hew STs are non-legacy since they are transmitting at 4 times of legacy)), such that the first set of tones for the first RU do not overlap a 20 MHz subchannel boundary of the wireless channel associated with the first RU (Paragraph [0059] that first and second frequency spectrum do not overlap). 
Chen does not explicitly disclose the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan. 
Choi teaches the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan (Paragraph [0088] teaches shifting of tones of first resource unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan as taught by Choi in the system of Chen for an AP determines a first resource unit to be allocated to an STA in a first bandwidth; and the AP schedules the first resource unit for the STA, wherein the allocation starting position of the first resource unit allocated in the first bandwidth is configured the same as the allocation starting position of a second resource unit allocated in a second bandwidth, and the allocation starting position of a first guard tone adjacent to the first resource unit may be configured differently from the allocation starting position of a second guard tone adjacent to the second resource unit on the basis of tone shifting see abstract of Choi.


3. Regarding claim 15, Chen teaches a wireless access point (Figure 1, Paragraph [0048] teaches about WLAN and wireless access point) comprising:

at least one processor configured to allocate at least a first resource unit (RU) of a wireless channel to include data for a first wireless station (Figure 1, Paragraph [0048] teaches about WLAN and wireless access point); and

at least one modem configured to output the data for transmission to the first wireless station in a first set of tones associated with the first RU according to a non- legacy tone plan (Paragraph [0080] teaches transmitting messages using non-legacy tone plan (Hew STs are non-legacy since they are transmitting at 4 times of legacy))  such that the first set of tones for the first RU do not overlap a 20 MHz subchannel boundary of the wireless channel associated with the first RU (Paragraph [0059] that first and second frequency spectrum do not overlap). 
Chen does not explicitly disclose the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan. 
Choi teaches the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan (Paragraph [0088] teaches shifting of tones of first resource unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan as taught by Choi in the system of Chen for an AP determines a first resource unit to be allocated to an STA in a first bandwidth; and the AP schedules the first resource unit for the STA, wherein the allocation starting position of the first resource unit allocated in the first bandwidth is configured the same as the allocation starting position of a second resource unit allocated in a second bandwidth, and the allocation starting position of a first guard tone adjacent to the first resource unit may be configured differently from the allocation starting position of a second guard tone adjacent to the second resource unit on the basis of tone shifting see abstract of Choi.

4. Regarding claims 2 and 16, Chen in view of Choi teaches further comprising:
allocating one or more additional RUs to include other data for one or more respective other wireless stations; and transmitting the other data for the one or more respective other wireless stations in respective sets of tones corresponding to the one or more additional RUs (Chen, Paragraph [0019] teaches more than one resource allocation method corresponding to resource units and their communication).

5. Regarding claims 3, 11, and 17, Chen in view of Choi teaches wherein the first RU according to the non-legacy tone plan has a same quantity of tones as the corresponding RU according to the legacy tone plan (Choi, Paragraph [0128] same number of tones in different tone plans).

6. Regarding claims 4, 18, and 19, Chen in view of Choi teaches, wherein the non-legacy tone plan defines sets of tones corresponding to a plurality of RUs such that the plurality of RUs do not overlap 20 MHz subchannel boundaries within the wireless channel (Chen, Paragraph [0059] first and second frequency spectrum do not overlap).

7. Regarding claims 5 and 12, Chen in view of Choi teaches, wherein at least one of the plurality of RUs according to the non-legacy tone plan is based on pilot tone replacement in which one or more pilot tones are designated as data tones (Chen, Paragraph [0055] data tone; pilot tone; indications for communication).

8. Regarding claims 6, 13, and 20, Chen in view of Choi teaches wherein the wireless channel includes at least one 80 MHz bandwidth portion comprising a first 20 MHz bandwidth subchannel, a second 20 MHz bandwidth subchannel, a third 20 MHz bandwidth subchannel and a fourth 20 MHz bandwidth subchannel (Choi, Paragraph [0083] and [0095] 80 MHz bandwidth channel; first, second, third and fourth bandwidth subchannels), and wherein the non-legacy tone plan differs from the legacy tone plan by a tone shift for all 26-tone, 52-tone, 106-tone and 242-tone Rus (Choi Paragraph [0088] shifting of tones) in the second and third 20 MHz bandwidth subchannels such that those RUs do not overlap the 20 MHz subchannel boundaries (Chen, Paragraph [0059] first and second frequency spectrum do not overlap).

9. Regarding claims 7 and 21, Chen in view of Choi teaches further comprising allocating all RUs in the second and third 20 MHz bandwidth subchannels regardless of puncturing of the first 20 MHz bandwidth subchannel, the fourth 20 MHz bandwidth subchannel, or both (Choi Paragraph [0120] puncturing of certain subchannel and allocating resource units).

10. Regarding claims 8 and 22, Chen in view of Choi teaches wherein the first RU is a 26-tone, 52-tone, 106-tone, or 242-tone RU at an edge of a first 20 MHz bandwidth subchannel of the wireless channel (Chen, Paragraph [0108] resource unit having 26-tone, 52-tone, 106 tone or 242-tone located on certain bandwidth of wireless channel).

11. Regarding claims 9 and 23, Chen in view of Choi teaches further comprising puncturing a second 20 MHz bandwidth subchannel of the wireless channel, the second 20 MHz bandwidth subchannel being adjacent to the first 20 MHz bandwidth subchannel (Choi, Paragraph [0120] and [0121] tones correspond to the location of n DC tones 700 may be punctured; subchannel contains tones which make a resource unit).

12. Regarding claim 14, Chen in view of Choi teaches wherein the first RU is a 26-tone, 52-tone, 106-tone, or 242-tone RU at an edge of a first 20 MHz bandwidth subchannel of the wireless channel (Chen, Paragraph [0108] resource unit having 26-tone, 52-tone, 106 tone or 242-tone located on certain bandwidth of wireless channel), and wherein a second 20 MHz bandwidth subchannel, adjacent to the first 20 MHz bandwidth subchannel, is punctured (Choi, Paragraph [0120] and [0121] tones correspond to the location of n DC tones 700 may be punctured; subchannel contains tones which make a resource unit).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0265240 A1) in view of Choi et al. (US 2017/0311292 A1) in further view of Zheng et al. (US 2019/0253111 A1).

13. Regarding claim 24, Chen in view of Choi does not explicitly disclose further comprising: at least one transceiver coupled to the at least one modem; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses at least the at least one processor, the at least one modem, the at least one transceiver, and at least a portion of the at least one antenna.
	Zheng teaches at least one transceiver coupled to the at least one modem; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses at least the at least one processor, the at least one modem, the at least one transceiver, and at least a portion of the at least one antenna (Figure 1: 102, Paragraph [0028] access point; include modem device; transmitter and receiver; antennas).
It have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one transceiver coupled to the at least one modem; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses at least the at least one processor, the at least one modem, the at least one transceiver, and at least a portion of the at least one antenna as taught by Zheng in the system of Chen in view of Choi for an example of an operating environment see Paragraph [0027] of Zheng.


Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0265240 A1) in view of Choi et al. (US 2017/0311292 A1) in further view of Park et al. (US 2021/0281376 A1).

14. Regarding claim 25, Chen teaches a wireless station (Figures 1 and 2, Paragraph [0048]  STAs) comprising: at least one processor (Figure 2) ; and configured to: obtain, from a wireless access point, an indication of an allocation of at least a first resource unit (RU) of a wireless channel allocated for the wireless station to transmit data (Fig. 16 Paragraph [0079] teaches different channels being allocated different resource units; AP allocating to stations);, and output the data to the wireless access point via a first set of tones associated with the first RU according to a non-legacy tone plan (Paragraph [0080] teaches transmitting messages using non-legacy tone plan (Hew STAs are non-legacy since they are transmitting at 4 times of legacy)),
such that the first set of tones for the first RU do not overlap a 20 MHz subchannel boundary of the wireless channel associated with the first RU (Paragraph [0059] that first and second frequency spectrum do not overlap). 
Chen does not explicitly disclose the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan. 
Choi teaches the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan (Paragraph [0088] teaches shifting of tones of first resource unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the locations of the first set of tones in the non-legacy tone plan being shifted relative to corresponding tones associated with a corresponding RU according to a legacy tone plan as taught by Choi in the system of Chen for an AP determines a first resource unit to be allocated to an STA in a first bandwidth; and the AP schedules the first resource unit for the STA, wherein the allocation starting position of the first resource unit allocated in the first bandwidth is configured the same as the allocation starting position of a second resource unit allocated in a second bandwidth, and the allocation starting position of a first guard tone adjacent to the first resource unit may be configured differently from the allocation starting position of a second guard tone adjacent to the second resource unit on the basis of tone shifting see abstract of Choi.
	Chen in view of Choi does not explicitly disclose at least one modem communicatively coupled with the at least one processor. 
	Park teaches at least one modem communicatively coupled with the at least one processor (Paragraph [4125] modem). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one modem communicatively coupled with the at least one processor as taught by Choi in the system of Chen for illustrating a specific wireless device see Paragraph [4123] of Park.

15. Regarding claim 26, Chen in view of Choi in view of Park teaches, wherein the first RU according to the non-legacy tone plan has a same quantity of tones as the corresponding RU according to the legacy tone plan (Choi, Paragraph [0128] same number of tones in different tone plans).

16. Regarding claim 27, Chen in view of Choi in view of Park teaches wherein the non-legacy tone plan defines sets of tones corresponding to a plurality of RUs such that the plurality of RUs do not overlap 20 MHz subchannel boundaries within the wireless channel (Chen, Paragraph [0059] first and second frequency spectrum do not overlap). 

17. Regarding claim 28, Chen in view of Choi in view of Park teaches wherein the wireless channel includes at least one 80 MHz bandwidth portion comprising a first 20 MHz bandwidth subchannel, a second 20 MHz bandwidth subchannel, a third 20 MHz bandwidth subchannel and a fourth 20 MHz bandwidth subchannel (Choi, Paragraph [0083] and [0095] 80 MHz bandwidth channel; first, second, third and fourth bandwidth subchannels), and wherein the non-legacy tone plan differs from the legacy tone plan by a tone shift for all 26-tone, 52-tone, 106-tone and 242-tone Rus (Choi Paragraph [0088] shifting of tones) in the second and third 20 MHz bandwidth subchannels such that those RUs do not overlap the 20 MHz subchannel boundaries (Chen, Paragraph [0059] first and second frequency spectrum do not overlap).

18.   Regarding claim 29, Chen in view of Choi in view of Park teaches wherein the first RU is a 26-tone, 52-tone, 106-tone, or 242-tone RU at an edge of a first 20 MHz bandwidth subchannel of the wireless channel (Chen, Paragraph [0108] resource unit having 26-tone, 52-tone, 106 tone or 242-tone located on certain bandwidth of wireless channel), and wherein a second 20 MHz bandwidth subchannel, adjacent to the first 20 MHz bandwidth subchannel, is punctured (Choi, Paragraph [0120] and [0121] tones correspond to the location of n DC tones 700 may be punctured; subchannel contains tones which make a resource unit).

19. Regarding claim 30, Chen in view of Choi in view of Park teaches at least one transceiver coupled to the at least one modem (Park, Figure 19 Paragraph [4125] modem);
at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses at least the at least one processor, the at least one modem, the at least one transceiver, and at least a portion of the at least one antenna (Park, Figure 19 Paragraph [4125] modem). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466